DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (claims 12-16 and 21) in the reply filed on 07November2022 is acknowledged.  The Office agrees with Applicant that the species elections set forth in the Restriction Requirement dated 07July2022 do not appear to be relevant to the elected Group III.
The traversal is on the ground(s) that KAHN et al. (2016 Acta Physiol Plant 38:4, 12 total pages, DOI 10.1007/s11738-015-2003-8; of record IDS 13April2021) “fails to teach or suggest the variation recited in the claims, i.e., ‘a variation at a portion of the genome corresponding to SEQ ID NO: 1’” such that this technical feature should be regarded as a special technical feature of at least Groups I, III, IV, and V and, therefore, at least Groups I, III, IV, and V should be examined together.  This is not found persuasive because, as stated within the Restriction Requirement dated 07July2022, while KAHN et al. do not specifically discuss the sequence SEQ ID NO: 1 (and, therefore, do not specify that one of their mutations is within SEQ ID NO: 1); a “variation at a portion of the genome corresponding to SEQ ID NO: 1” would have been a predictable (i.e., reasonably expected) result of the EMS mutagenesis methods taught by KAHN et al. to a person with ordinary skill in the art at the time the present application was filed. For additional context, please see the indefiniteness rejections and further discussions of KAHN et al. herein below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07November2022.

Status of the Claims
The amendments filed 11January2021 are acknowledged. Claims 1-21 are pending; claims 1, 3-9, 14-15, 17-19, and 21 are currently amended; and claims 2, 10-13, 16, and 20 are original. As noted herein above, claims 1-11 and 17-20 are withdrawn. 
Claims 12-16 and 21 are examined on the merits herein.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) and (f) [JP2018-144512 filed 31July2018] and 35 U.S.C. 365(c) [national stage entry of PCT/JP2019029896 filed 30July2019] is acknowledged. Claims 12-16 and 21 have an effective filing date of 31July2018.

Claim Interpretation
Claim 13 is interpreted to mean that the claimed stevia plant’s genomic sequence comprises the sequence SEQ ID NO: 1 but-for the presence of Adenine (A) at position 49 (i.e., the claimed stevia plant’s genomic sequence comprises the sequence SEQ ID NO: 20). For additional context, please see the indefiniteness rejection below regarding “corresponding to” in claim 12.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected and claims 13-16 and 21 (which depend from claim 12) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is meant by “sweet content” has neither a well-recognized meaning within the field nor a clear and precise definition within the specification. It is noted that at ¶26 (page 14) of the specification, Applicant says that sweet content can be measured by a method as described in JP 2012-504552, but that reference does not describe “sweet content” (rather, that reference discusses steviol glycosides) and is, therefore, not relevant in determining what is meant by “sweet content” within these claims. Therefore, it is unclear what stevia plants comprise a “high sweet content” and, thus, fall within the claims. An amendment of “high sweet content” to “high steviol glycoside content” would be remedial.
Claims 13-16 and 21 depend from claim 12 and do not remedy this indefiniteness.

Claim 12 is further rejected and claims 14-16 and 21 (which depend from claim 12) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is meant by “corresponding to SEQ ID NO: 1” has neither a well-recognized meaning within the field nor a clear and precise definition within the specification (see, e.g., ¶14 at pages 7-8 and ¶15 at page 8 of the specification which discusses these terms but does not actually provide a limiting definition of “corresponding to”). As currently written and without more information, it is not clear whether this language means that the variation is SEQ ID NO: 1 (e.g., the sequence SEQ ID NO: 1 was inserted into the stevia plant) or that the stevia plant comprises a variation within its endogenous genomic sequence SEQ ID NO: 1. 
Claims 14-16 and 21 depend from claim 12 and do not remedy this indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KHAN et al. (2016 Acta Physiol Plant 38:4, 12 total pages, DOI 10.1007/s11738-015-2003-8; of record IDS 13April2021).
Claims 15 and 16 are directed toward plant parts “of the plant according to claim 12”, but the claimed plant parts would not necessarily comprise, and are not required to comprise, any particular genomic sequence (e.g., are not required to comprise the sequence SEQ ID NO: 20 within its genome; which differs from SEQ ID NO: 1 by having an A at position 49, whereas SEQ ID NO: 1 has a C at position 49).
KHAN et al. teach dried leaves of stevia plants (in particular, of stevia plants that were regenerated following EMS-mutagenesis treatment) (see page 4, left column). [claims 15 “dried leaf” and 16 “a leaf”]
An amendment of claims 15 and 16 such that the plant parts “comprise the sequence SEQ ID NO: 20 within its genome” (or commensurate language) would be remedial.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DYEKJAER et al. (WO 2017/098017, published 15June2017).
Claim 21 is generally directed toward adding an extract obtained from the stevia plant of claim 12 (e.g., steviol glycoside obtained from the stevia plant of claim 12) to a raw material for producing a food, beverage, sweetener composition, flavor, or medicament. There is nothing of record to suggest that the extract from the stevia plant of claim 12 (e.g., a steviol glycoside) would be structurally or functionally different than any prior art extract (e.g., steviol glycoside) from another stevia plant. Therefore, this claim 21 is anticipated by DYEKJAER et al. who teach methods of making food products and beverages comprising a steviol glycoside obtained (i.e., extracted from) a stevia plant (see DYEKJAER et al. claims 35-39 at page 109 and the referenced method claims 1-29 at pages 101-107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KHAN et al. (2016 Acta Physiol Plant 38:4, 12 total pages, DOI 10.1007/s11738-015-2003-8; of record IDS 13April2021).
Please note that these claims are rejected above as indefinite. For the purposes here, these claims are interpreted as encompassing: a stevia plant comprising a variation within its genomic (wild type) sequence SEQ ID NO: 1 and has an increased steviol glycoside content (as compared to a stevia plant that comprises wild type sequence SEQ ID NO: 1 in its genome) [claim 12]; wherein the stevia plant may be non-genetically modified [claim 14]; as well as leaves, including dried leaves, therefrom [claims 15-16]. For the sake of clarity, claim 13 (which is not rejected) is interpreted as being directed toward a stevia plant comprising the sequence SEQ ID NO: 20 within its genome (i.e., an A at position 49 of SEQ ID NO: 1) and having an increased steviol glycoside content (as compared to a stevia plant that comprises wild type sequence SEQ ID NO: 1 in its genome).
KHAN et al. teach chemical mutagenesis of Stevia rebaudiana using Ethyl Methanesulfonate (EMS) and that chemically mutagenized plants (in particular, leaves therefrom) have an increased steviol glycoside content (e.g., stevioside and/or rebaudioside A) as compared to control (non-mutagenized) plants (see Abstract at page 1, Page 4 at the left column, Table 2 on page 7, and page 10). [relevant to claims 12 and 15-16] KHAN et al. explain that steviol glycosides from Stevia rebaudiana plants are a desirable commercial product because they are an alternate low calorie sweetener to sucrose and have a better sweetness profile than sucrose (Page 1, right column). The chemically mutagenized plants (and plant parts) of KHAN et al. are not “genetically modified”, as that term is understood in view of the specification and knowledge within the field. [relevant to claim 14]
KHAN et al. evidence what was known in the field regarding EMS mutagenesis, namely that “[at] low concentrations, EMS generates G/C to C/G or G/C to T/A transversions or A/T to G/C transition by pairing errors of 7-ethylguanine and 3-ethyladenine, respectively. Based on codon usage, EMS may also induce missense or nonsense mutations; however, missense frequency was found more frequently than nonsense mutations” (page 5).   
KHAN et al. do not specifically teach the S. rebaudiana genomic sequence SEQ ID NO: 1 nor teach that they obtained a mutagenized stevia plant comprising a variation (e.g., a nucleotide substitution) within the sequence SEQ ID NO: 1.
But as evidenced by KHAN et al., the use of EMS for random chemical mutagenesis across the genome was well known at the time this application was filed. It was also known that EMS predominately generates  G/C to C/G or G/C to T/A transversions or A/T to G/C transitions (KHAN et al. at page 5).
For at least this reason, a person with ordinary skill in the art at the time the present application was filed would have had a reasonable expectation of successfully following the teachings of KHAN et al. to obtain a stevia plant or leaf thereof (including a dried leaf) comprising a nucleotide substitution (i.e., a “variation”) such as a G/C to C/G, G/C to T/A, or A/T to G/C substitution in any of its genomic regions including that which comprises the sequence submitted as SEQ ID NO: 1 in this application. There is nothing of record to suggest that the sequence comprising SEQ ID NO: 1 is unique such that someone would not expect it to be mutated by EMS application and, in fact, for clarity of the record, this specification confirms that EMS mutagenesis of Stevia rebaudiana results in a C-to-A substitution at position 49 within the genomic sequence SEQ ID NO: 1 (see the Example at pages 30-32).
One such person would have been motivated to practice the teachings of KHAN et al. to arrive at the plants and leaves (including dried leaves) of claims 12, 14-16 because KHAN et al. teach that EMS-mutagenized stevia plants can have an increased steviol glycoside content as compared to control plants and that steviol glycosides from stevia plants are a valuable commercial alternative to sucrose.

Allowable Subject Matter
Applicant appears to be the first to appreciate the nexus between a specifically mutated stevia plant (i.e., a mutant stevia plant comprising the sequence SEQ ID NO: 20, which has a substitution of Cytosine (C) to Adenine (A) at position 49 within the wild type genomic sequence SEQ ID NO: 1) and resultant increased steviol glycoside content as compared to a control/wild type stevia plant. [see claim 13] Therefore, claims directed toward possession of that nexus are believed to be allowable. The following are exemplary and provided to ensure clarity:
	1. A stevia plant selected for comprising the sequence SEQ ID NO: 20 within its genome and a high steviol glycoside content as compared to a stevia plant that does not comprise the sequence SEQ ID NO: 20 within its genome.
	2. The plant according to claim 1, wherein the plant is a non-genetically modified plant.
	3. A seed, a tissue, a dried leaf, a tissue culture or a cell of the plant according to claim 1, wherein the seed, tissue, dried leaf, tissue culture, or cell comprise the sequence SEQ ID NO: 20 within its genome.
	4. The tissue, the tissue culture or the cell according to claim 3, which is an embryo, a meristem cell, a pollen, a leaf, a root, a root apex, a petal, a protoplast, a leaf section, or a callus that comprises the sequence SEQ ID NO: 20 within its genome.
	
Conclusion
The following prior art is made of record, but not relied upon herein, at least because it would be redundant to KHAN et al. as KHAN et al. is presently applied to the pending claims: GERAMI et al. “EFFECTS OF ETHYL METHANESULFONATE ON MORPHOLOGICAL AND PHYSIOLOGICAL TRAITS OF PLANTS REGENERATED FROM STEVIA (STEVIA REBAUDIANA BERTONI) CALLI” 2017 Applied Ecology and Environmental Research 15(3):373-385.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                                        

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663